10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
KAILYNN HAYSBERT, Case No.: 2:18-cv-02370-APG-NJK
Plaintiff Order Remanding Case to State Court
v.
BRITTA KOTYCZKA, et al.,
Defendants

 

 

 

 

Defendant Britta Kotyczka removed this case to federal court on December 13, 2018,
asserting diversity jurisdiction However, complete diversity does not exist because plaintiff
Kailynn Haysbert is a Nevada resident and defendant Clark County Public Works is a division or
agency of Clark County, Nevada. ECF No. 1 at 2. I therefore must remand this case.

Kotyczka contends that complete diversity Will exist after Clark County prevails on its
pending motion to dismiss. But complete diversity must exist at the time of removal. C.f, Lynch
Ford, Inc. v. F0ra’ Mofor Co., Inc., 934 F.Supp. 1005 (N.D. Ill. 1996) (“jurisdiction depends on
the situation at the time of removal”); Lamb v. chird, 907 F. Supp. 1033, 1034 (S.D. Tex. 1995)
(“The Court determines subject matter jurisdiction from the First Amended Complaint, Which is
the Complaint as it existed at the time of removal.”). Clark County Was a party to this case at the
time of removal so complete diversity did not (and does not) exist.

And there is no guarantee that Clark County Will prevail on its motion. Haysbert may be
able to assert equitable estoppel or some other defense to the county’s motion. More to the
point, if removal is allowed, l Will have to rule on a motion to dismiss filed by a defendant (Clark
County) over Whom l Would not have jurisdiction The illogic of this procedural posture points
out the mistake of removing the case at this time.

“A federal court is presumed to lack jurisdiction in a particular case unless the contrary

affirmatively appears.” Stock West, Inc. v. Confederatea’ Trl`bes of the Colvz`lle Res., 873 F.2d

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

1221, 1225 (9th Cir. 1989). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Mz`les, lnc., 980 F.2d 564, 566 (9th Cir. 1992)
(citing Ll`bhart v. Santa Mom`ca Daz'ry Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).

Because complete diversity of citizenship did not exist at the time of removal, l must
remand this case to the state court.

IT IS THEREFORE ORDERED this case is remanded to the state court from Which it

Was removed for all further proceedings The Clerk of the Court is instructed to close this case.

ja/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED this 17th day of December, 2018.

 

